Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 1 of 14 PageID #: 15




                         E XHIBIT 4
                         EXHIBIT
  Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 2 of 14 PageID #: 16
                                                                                 FILED
                                                                                 DISTRICT CLERK OF
                                                                                 JEFFERSON CO TEXAS
                                                                                 11/4/2020 4:14 PM
                                                                                 JAMIE SMITH
                                CAUSE NO.       6                                DISTRICT CLERK
                                                                                 B-206542
TRI-CON, INC. and STARR SURPLUS                           IN THE DISTRICT COURT OF
LINES INSURANCE COMPANY

vs.                                                       JEFFERSON COUNTY, TEXAS

UNION PACIFIC RAILROAD
COMPANY                                                     1(7(4 -JUDICIAL DISTRICT
                 PLAINTIFFS TRI-CON, INC. AND STARR SURPLUS LINES
             INSURANCE COMPANY' S ORIGINAL PETITION AND PLAINTIFF
              TRI-CON, INC.'S APPLICATION FOR PERMANENT INJUNCTION

        Plaintiffs Tri-Con, Inc. ("Tri-Con") and Starr Surplus Lines Insurance Company ("Starr"),

as subrogee of Tri-Con, Inc., (together, the "Plaintiffs") file this Original Petition complaining of

Defendant Union Pacific Railroad Company ("Union Pacific"). Tri-Con further files this pleading

as its Application for Permanent Injunction. In support thereof, Plaintiffs state as follows:

                                          I.
                               DISCOVERY CONTROL LEVEL

        1.     Discovery should be conducted under Level 3 of Texas Rule of Civil Procedure

190.

                                           II.
                                   STATEMENT OF RELIEF

        2.     Plaintiffs seek monetary relief that exceeds $1,000,000.

                                               III.
                                             PARTIES

        3.     Tri-Con is a Texas corporation with its principal office at 7076 West Port Arthur

Road, Jefferson County, Texas 77705.

        4.     Starr is an Illinois Corporation with its principal office at 399 Park Ave., FL 8, New

York, NY 10022. At all relevant times, Starr was authorized to conduct and transact business in

the State of Texas and was a property insurer for Tri-Con.


                                                  1
10794188v1
  Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 3 of 14 PageID #: 17




        5.     Union Pacific Railroad Company is a Delaware corporation registered to do

business and doing business in Texas. Union Pacific may be served with process by serving its

registered agent, CT Corporation System, at 1999 Bryan St., Suite 900, Dallas, Dallas County,

Texas 75201.

                                           IV.
                                 VENUE AND JURISDICTION

        6.     Venue is both proper and mandatory in Jefferson County, Texas under Texas Civil

Practice and Remedies Code § 15.011 because this is a suit to recover damages to real property

wholly located in Jefferson County, Texas. Venue is also proper in Jefferson County, Texas under

Texas Civil Practice and Remedies Code § 15.002 because all or a substantial part of the events or

omissions giving rise to the claim occurred in Jefferson County, Texas.

        7.     This Court has jurisdiction over the subject matter of this case because the amount

in controversy exceeds this Court's minimum jurisdictional requirements.

        8.     This Court has personal jurisdiction over Union Pacific because Union Pacific is

registered to do business in Texas, is doing business in Texas, owns property in Texas (including

in Jefferson County, Texas), and has purposefully availed itself of the rights and privileges of

conducting business in Texas. This Court also has personal jurisdiction over Union Pacific because

it committed a tort, which is the subject of this suit, in whole or in part in Texas as is explained in

further detail below.

                                            V.
                                   FACTUAL BACKGROUND

        9.     Tri-Con is a distributor of petroleum and lubricant products that owns a terminal

and headquarters facility located at 7076 West Port Arthur Road, Beaumont, Jefferson County,

Texas (the "Property"). The Property is located on the west side of West Port Arthur Road.



                                                  2
10794188v1
 Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 4 of 14 PageID #: 18




           10.   Starr at all relevant times provided a policy of insurance to Tri-Con, covering,

among other things, damage to property and business interruption. As a result of the incident

described in this Original Petition, Tri-Con made a first party claim for insurance, and pursuant to

the terms of the policy, Starr has made payments on the claim. To the extent of the payments made

by Starr, Starr is subrogated to the rights of Tri-Con for any claims of damage against Union

Pacific.

        11.      A Union Pacific rail line runs parallel to and east of West Port Arthur Road on the

opposite side of the highway from the Property. The Union Pacific rail line is located on a man-

made earthen berm, and there are drainage culverts at the base of the berm.




                                  Figure 1 - Ground Level View of Culverts

        12.      The drainage culverts at issue are located directly across the highway from Tri-

Con' s Property.




                                                     3
10794188v1
  Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 5 of 14 PageID #: 19




                              Figure 2 - View of Culverts from Tri-Con Property


       13.     The drainage culverts allow surface water that is detained, collected, or impounded

on the east side of the berm to flow and/or drain to the west side of the berm.




                          Figure 3 - Impoundment of Water and Flow through Culverts



                                                      4
10794188v1
  Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 6 of 14 PageID #: 20




        14.    West Port Arthur Road has been designated by the Texas Department of

Transportation (TxDOT) as State Highway Spur No. 93. The TxDOT construction drawings for

State Highway Spur No. 93 depict a 597 acre drainage area detained northeast of the rail line. The

drawings show the surface water runoff from the detained drainage area being released through

two 30-inch culverts into a drainage ditch that runs along State Highway Spur No. 93 and estimated

that the runoff would be released at a rate of 71.10 cubic feet per second. The runoff was then to

be conveyed through the TxDOT drainage ditch to the Moore Street Ditch.

        15.    According to documents thus far produced by Union Pacific, the 30-inch culverts

that had been factored into the design of the drainage facilities along State Highway Spur No. 93

collapsed in April 2016. The damaged 30-inch culverts were then replaced between June 2016 and

January 2017 with significantly larger 48-inch culverts that appear also to have been placed deeper

in the ground with a lower flow line. The larger drainage culverts installed with a lower flow line

meant that a significantly greater volume of water could flow through the culverts with a higher

velocity. The new culverts increased the surface water runoff release rate to approximately 249.65

cubic feet per second, which is roughly 250% higher than the release rate shown in the TxDOT

plans for the 30-inch culverts.




                                   Figure 4 - Relative Sizes of Culverts


                                                    5
10794188v1
  Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 7 of 14 PageID #: 21




        16.      Upon present information and belief, Union Pacific failed to seek approval from

TxDOT or any other governmental entities prior to making this change in the culverts, did not

obtain a permit for the work, and did not conduct an impact study which would have shown that

the drainage facilities along West Port Arthur Road were not capable of conveying a 250% increase

in water flow.

        17.      In August 2017, Tri-Con experienced severe flooding during the time of Hurricane

Harvey and suffered significant property damage. The Property's structures were flooded and

severely damaged. Tri-Con also lost thousands of gallons of fuel and lubrication products that were

contaminated with floodwater. This was the first flood event that occurred at the Property since

Tri-Con began operating out of the location in the early 1970's.

        18.      In September 2019, the Property again experienced catastrophic flooding in at the

time of Tropical Storm Imelda. The flooding that Tri-Con experienced in 2019 was noticeably

different from the flooding in the surrounding area. The water was deeper in the area around the

Property and it took almost a week longer for the water to recede in that area than it took for the

water to recede in the surrounding area. During this period, Tri-Con personnel observed a

continuous, pressurized flow of water out of the Union Pacific drainage culverts that rushed across

West Port Arthur Road and caused sustained, deep flooding of Tri-Con's Property.

        19.      Given the foregoing, it is now clear that enlarging and lowering the drainage

culverts has significantly increased the volume and flow rate of impounded surface water that is

discharged from the culverts. The collection of surface water by the berm and the concentrated

discharge of that water by the larger, lower culverts has been disastrous for Tri-Con and caused

repeated catastrophic flooding of Tri-Con's Property that would not have occurred but for Union

Pacific's modifications to the culverts. The flooding and related damages have also severely



                                                 6
10794188v1
  Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 8 of 14 PageID #: 22




interrupted and interfered with Tri-Con's business operations and forced Tri-Con to operate out of

temporary facilities for a significant amount of time.

                                                  VI.
                                           CAUSES OF ACTION

        A.       Violation of the Texas Water Code

        20.      Tri-Con and Starr repeat and re-allege the allegations of the preceding paragraphs

of this Original Petition as if fully set forth herein.

        21.      Texas Water Code § 11.086, "Overflow caused by Diversion of Water," provides:

                 (a) No person may divert or impound the natural flow of surface waters in
                     this state, or permit a diversion or impounding by him to continue, in a
                     manner that damages the property of another by the overflow of the
                     water diverted or impounded.

                 (b) A person whose property is injured by an overflow of water caused by
                     an unlawful diversion or impounding has remedies at law and in equity
                     and may recover damages occasioned by the overflow.

TEx.   WATER CODE         §   11.086(a), (b). Thus, a private party may recover damages under Section

11.086 when "(1) a diversion or impoundment of surface water, (2) causes, (3) damage to the

property of the plaintiff landowner." Tex. Woman's Univ. v. The Methodist Hosp., 221 S.W.3d 267,

277 (Tex. App.--Houston [1st Dist.] 2006, no pet.) (quoting Dietrich v. Goodman, 123 S.W.3d

413, 417 (Tex. App.--Houston [14th Dist.] 2003, no pet.)). Section 11.086 "imposes a duty of strict

liability." Id. at 286.

        22.      Tri-Con and Starr are entitled to recover damages in this case because Union Pacific

has impounded surface water and diverted it in such a manner that the surface water has caused

significant damages to Tri-Con's Property. Therefore, Tri-Con and Starr seek recovery of all costs

to repair, restore, or replace the Property, its contents, and all personal property damaged by the

flood events.



                                                      7
10794188v1
  Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 9 of 14 PageID #: 23




        B.      Negligence

        23.     Tri-Con and Starr repeat and re-allege the allegations of the preceding paragraphs

of this Original Petition as if fully set forth herein.

        24.     Union Pacific owed a legal duty to Tri-Con to not wrongfully burden the Property

with stormwater runoff in greatly increased, concentrated, or unnatural quantities. Union Pacific

breached this duty by accumulating or collecting stormwater on the east side of the rail berm and

discharging the stormwater in a concentrated area across from Tri-Con's Property. Union Pacific

has purposefully and intentionally increased both the volume and the velocity of the stormwater

runoff that passes through the culverts, causing it to pass over onto Tri-Con's Property in increased

quantities, in a different state, and in a manner that has caused significant flooding and damage to

the Property. Union Pacific's breach of its legal duty proximately caused injuries to Tri-Con's

Property. Given the foregoing, Tri-Con and Starr arc entitled to recover the loss in the market value

of the Property proximately caused by Union Pacific and/or all costs to repair, restore, or replace

the Property, its contents, and all personal property damaged by the flood events.

        B.      Nuisance

        25.     Tri-Con and Starr repeat and re-allege the allegations of the preceding paragraphs

of this Original Petition as if fully set forth herein.

        26.     Tri-Con owns the Property. Union Pacific has interfered with or invaded Tri-Con's

Property by detaining, collecting, or impounding stormwater on the east side of the rail berm and

discharging the stormwater in a concentrated area across from Tri-Con's Property. Union Pacific

purposefully and intentionally increased both the volume and the velocity of the stormwater runoff

that passes through the culverts, causing it to pass over onto Tri-Con's Property in increased

quantities, in a different state, and in a manner that has caused significant flooding and damage to



                                                    8
10794188v1
 Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 10 of 14 PageID #: 24




the Property. Union Pacific's interference and/or invasion occurred through conduct that was

negligent, intentional and unreasonable, or abnormal and out of place in its surroundings. This

conduct has resulted in a condition that has substantially interfered with Tri-Con's private use and

enjoyment of the Property, causing injury to Tri-Con. Tri-Con and Starr are therefore entitled to

recover damages for loss in market value of the Property or damages for lost use and enjoyment

of the Property. Tri-Con and Starr are also entitled to recover as special damages its costs to repair,

restore, or replace the Property, its contents, and all personal property damaged by the flood events.

        C.       Trespass

        27.      Tri-Con and Starr repeat and re-allege the allegations of the preceding paragraphs

of this Original Petition as if fully set forth herein.

        28.      Tri-Con owns the Property. Union Pacific has improperly caused, permitted, or

diverted stormwater runoff so that it crossed the boundary of the Property without authorization

from Tri-Con. Union Pacific's trespass on the Property has caused injury to Tri-Con. Tri-Con and

Starr are therefore entitled to recover damages measured by either the cost to restore or repair the

Property or the loss in the market value of the Property proximately caused by Union Pacific.

                                     VII.
              TRI-CON'S APPLICATION FOR PERMANENT INJUNCTION

        29.      Tri-Con repeats and re-alleges the foregoing allegations as if fully set forth herein.

        30.      Tri-Con requests that this Court enter a Permanent Injunction as permitted by Texas

Civil Practice and Remedies Code § 65.001 et seq. and Texas Rule of Civil Procedure 680 et seq.

        31.      Union Pacific has diverted or impounded the natural flow of surface waters in the

area near Tri-Con's Property and has permitted the diversion or impounding to continue in a

manner that damages Tri-Con's Property by the overflow of the water diverted or impounded by

Union Pacific.


                                                    9
10794188v1
 Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 11 of 14 PageID #: 25




        32.    In addition to, or in the alternative, as a direct and proximate result of Union

Pacific's conduct as described herein, Tri-Con has suffered and is suffering irreparable harm

through the creation of a nuisance that is of a recurring nature. Furthermore, irreparable injury to

real or personal property is threatened as a result of the issues described herein. There have been

two significant flood events at the Property since 2017, and it is only a matter of time before

another major rain event occurs and Tri-Con's Property will be flooded again.

        33.    Tri-Con enjoys a substantial likelihood that it will prevail on the merits of its claims

and has a probable right to the relief sought herein. Union Pacific wrongfully increased the size of

the culverts and lowered their flow line, and thereby increased the surface water runoff volume

and release rate of the culverts to approximately 249.65 cubic feet per second, which is roughly

250% higher than the release rate shown in the TxDOT plans. Union Pacific made this change

without seeking approval from TxDOT or any other governmental entities, did not obtain a permit

for the work, and did not conduct an impact study by which it would have discovered that the

drainage facilities along West Port Arthur Road were not capable of conveying a 250% increase

in water flow. It is clear that the wrongful conduct of Union Pacific caused the flooding events at

issue in this lawsuit because Tri-Con had never flooded prior to the change in the culverts and has

flooded twice since the culverts were changed.

        34.    The equities in this matter weigh heavily in favor of Tri-Con and the issuance of a

Permanent Injunction. Further, the magnitude of the injury being suffered due to Union Pacific's

wrongful conduct heavily outweighs whatever hardship Union Pacific could allege or prove by the

granting of the injunctive relief requested herein.

        35.    Given the foregoing, Tri-Con requests that the Court issue a Permanent Injunction

that bars Union Pacific from: (i) diverting or impounding the natural flow of the surface waters in



                                                 10
10794188v1
 Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 12 of 14 PageID #: 26




the vicinity of Tri-Con's Property in a manner that damages Tri-Con's Property by the overflow

of the water diverted or impounded; (ii) permitting a diversion or impounding by Union Pacific to

continue in any manner that damages Tri-Con's Property by the overflow of the water diverted or

impounded; and (iii) discharging stormwater runoff from the culverts at issue at a rate greater than

71.10 cubic feet per second.

        36.    Tri-Con reserves the right to seek temporary injunctive relief consistent with the

relief described above.

                                         VIII.
                                 CONDITIONS PRECEDENT

        37.    All conditions precedent to the claims for relief herein have been performed, have

occurred, or have been waived by Union Pacific.

                                          IX.
                                REOUEST FOR DISCLOSURE

        38.    Under Texas Rule of Civil Procedure 194, Union Pacific is requested to disclose,

within 50 days of the service of this request, the information or material described in Texas Rule

of Civil Procedure 194.2.

                                              X.
                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Tri-Con and Starr request and pray that upon

trial on the merits, Tri-Con and Starr be awarded: (i) actual damages; (ii) pre- and postjudgment

interest at the maximum legal rate; and (iii) its taxable costs of court. Tri-Con also requests that

the Court issue a permanent injunction as set forth above. Finally, Tri-Con and Starr would also

request they be awarded such other and further relief to which they may show themselves to be

entitled.




                                                11
10794188v1
 Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 13 of 14 PageID #: 27




         Dated: November 4, 2020   Respectfully submitted,

                                   By: /s/ Stephen H. Lee
                                      STEPHEN H. LEE
                                      State Bar No. 00791092
                                      slee@porterhedges.com
                                      SEAN M. MCCHRISTIAN
                                      State Bar No. 24067751
                                      smcchristian@porterhedges. corn
                                      PORTER HEDGES LLP
                                      1000 Main Street, 36th Floor
                                      Houston, Texas 77002
                                      (713) 226-6632 (phone)
                                      (713) 226-6232 (fax)

                                         P. ALAN SANDERS
                                         MOORE LANDREY, LLP
                                         State Bar No. 17602100
                                         PasLaw@MooreLandrey.com
                                         (409) 882-1706 (phone)

                                         Primary Practice Location:

                                         527 21st St., No. 27
                                         Galveston, Texas 77550

                                         Secondary Office Location:

                                         905 Orleans Street
                                         Beaumont, Texas 77701
                                         Office Telephone: (409) 835-3891

                                   ATTORNEYS FOR PLAINTIFF
                                   TRI-CON, INC.


                                           I CERTIFY THIS IS A TRUE COPY
                                           Witness my Hand and Seal of Office

                                                          0 7 2020
                                                JAMIE SMITH, DISTRICT CLERK
                                                 JEFFERSON COUNTY, TEXAS
                                             BY 4-11.1J        f   r   DEPUTY




                                    12
10794188v1
 Case 1:20-cv-00535 Document 1-4 Filed 12/11/20 Page 14 of 14 PageID #: 28




                                   By: /s/ Paul B. Hines
                                      PAUL B. HINES
                                      State Bar No. 24104750
                                      phines@dt-law.com
                                      EVAN J. MALINOWSKI
                                      State Bar No. 24119454
                                      emalinowski@dt-law.com
                                      DENENBERG TUFFLEY, PLLC
                                      28411 Northwest Highway, Suite 600
                                      Southfield, MI 48034
                                      (248) 549-3900 Telephone
                                      (248) 593-5808 Facsimile

                                   ATTORNEYS FOR PLAINTIFF
                                   STARR SURPLUS LINES INSURANCE
                                   COMPANY




                                    13
10794188v1
